Citation Nr: 0101748	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1951 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected asbestosis is not 
manifested by Forced Vital Capacity (FVC) of less than 81 of 
predicted value or Diffusion Capacity of the Lung for Carbon 
Monoxide by a Single Breath Method (DLCO (SB)) of less than 
81 percent of predicted value.


CONCLUSION OF LAW

The schedular criteria for entitlement to a compensable 
rating for asbestosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6833 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for asbestosis and essentially contends that the 
assigned rating does not accurately reflect the severity of 
his disability.
The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this connection, the Board finds that the 
May 1998 and August 1999 VA examination reports and 
associated pulmonary function tests, which evaluated the 
status of the veteran's disability, are adequate for rating 
purposes and a remand is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Private medical records dated from June 1956 to May 1985, 
contained 1984 chest X-rays, which revealed bilateral pleural 
thickening consistent with a past history of asbestos 
exposure.

At a May 1998 VA examination, the veteran reported that he 
served as a machinist's mate aboard a destroyer escort while 
in the service.  He had to take off and recover steam pipes, 
handling asbestos most of the time, but had no illness or 
injury during service.  In the 1960s he developed anterior 
chest pain and was examined at St. John's Hospital but all 
tests were negative.  In the 1980s, a routine chest X-ray 
showed changes and he was admitted to Ramsey Hospital and 
diagnosed with asbestosis.  The veteran reported that he has 
had increasing shortness of breath since then, primarily on 
going up stairs.  He stated that he was able to walk three 
miles but complained of fatigue.  On examination, the 
veteran's chest was symmetrical with moderate dorsal kyphosis 
present; AP diameter was moderately increased; lungs were 
resonant; and breath sounds were vesicular.  No rales, 
rhonchi or wheezing was heard.  Chest X-rays revealed 
bilateral pleural plaques consistent with asbestos related 
pleural disease.  May 1998 VA pulmonary function testing 
showed an FVC of 104 percent of the predicted value and an 
DLCO (SB) of 95 percent of the predicted value.  The 
impression was bilateral upper lateral pleural plaques 
consistent with asbestosis.

In a July 1998 rating decision, the RO granted service 
connection for asbestosis and assigned a noncompensable 
rating, effective October 1997.

At a September 1999 VA examination, the veteran complained of 
shortness of breath when going up an incline and denied chest 
pain on exertion.  He stated that he got shortness of breath 
walking and going up and down stairs and hills.  August 1999 
chest X-rays showed no change from those taken in May 1998.  
On examination, the veteran's chest configuration and 
mobility were normal, being clear to percussion and 
auscultation.  There was no cough.  August 1999 VA pulmonary 
function testing showed an FVC of 93 percent of the predicted 
value and an DLCO (SB) of 87 percent of the predicted value.  
The assessment was X-ray changes are consistent with prior 
exposure to asbestos.

The veteran's service-connected asbestosis is currently rated 
as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 
6833 (2000).  Under Diagnostic Code 6833, a 10 percent 
evaluation is warranted for an FVC of 75 to 80 percent 
predicted, or an DLCO (SB) of 66 to 80 percent predicted.  A 
30 percent evaluation requires an FVC of 65 to 74 percent 
predicted, or an DLCO (SB) of 56 to 65 percent predicted.

Based on the evidence of record, the Board finds that the 
veteran's service-connected asbestosis is not productive of a 
level of impairment sufficient to warrant the assignment of a 
compensable rating.  The pulmonary function tests performed 
in May 1998 and September 1999 revealed findings that clearly 
do not support the assignment of a compensable evaluation 
(i.e., FVC values of 75 to 80 percent of predicted value or 
DLCO (SB) of 66 to 80 percent predicted value) under the 
cited legal authority.  The Board is cognizant of the 
veteran's complaints, to include increasing shortness of 
breath, but the 1998 and 1999 clinical evaluations of his 
lungs were essentially normal and, in any event, the rating 
is based upon the application of pulmonary function test 
results to the rating criteria noted above.  Such application 
in this case shows that the pulmonary function test results 
fall far short of what is required for a compensable rating.  
Consequently, the Board finds that the preponderance of the 
evidence is against an initial compensable rating for the 
veteran's service-connected asbestosis.  There is no evidence 
that the veteran's asbestosis warranted a compensable rating 
at any time during the period of this initial evaluation.  
Fenderson, supra.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected 
asbestosis has resulted in frequent hospitalizations or 
caused marked interference in his employment.  The veteran is 
retired.  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and a 
compensable rating for the veteran's asbestosis is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

ORDER

Entitlement to an initial compensable rating for asbestosis 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

